Appellant undertakes to correct the record and predicates his motion for rehearing largely upon bills of exception which he assumes will now be considered.
The trial judge made an order extending the time for filing statement of facts but omitted any reference to bills of exception.
After the judgment of affirmance but while this court still had jurisdiction of the case the trial court undertook to enter a judgment nunc pro tunc which extended the time for filing bills of exception. Art. 828, C. C. P., restricts the action of the trial court to substituting lost records after notice of appeal has been entered. See Davis v. State, 120 Tex. Crim. 114,28 S.W.2d 794; Acuff v. State, 98 Tex. Crim. 71,260 S.W. 572; Allen v. State, 124 Tex. Crim. 642,65 S.W.2d 311. The trial court was without authority to enter the nunc pro tunc order.
The indictment charged that the robbery of Day was accomplished by assault and violence. Appellant contends that the evidence shows that it was accomplished through fear and therefore the State's case as alleged fails. We think Day's testimony completely answers the contention. He testified:
"I went to the cafe to pay an eating bill I owed there and I came back out to get in my car and as I stepped outside of the door Lindsey was out there and he called me and I went to turn and as I went to turn he hit me and said, 'Give me that money,' and about that time he stuck me in the eye with a knife and got ten dollars and said, 'If you have me arrested, you son-of-a-bitch, I will kill you.' He hit me right along there and cut me right in the eye. I cannot see out of that left eye at all — I do *Page 192 
not have any left eye at all. That is the eye he cut me in and he was holding me when he cut me. He got ten dollars from me and I let him have it in trying to keep him from killing me. I did not give him the money myself but Belton Hamilton run his hand in my pocket and got it out and gave it to him. I told Hamilton to do that and the reason I told him to do that was that I was scared Lindsey would kill me. That was after he had hit me and cut my eye ball out. Soon after that he said, 'You son-of-a-bitch, have me arrested and I will kill you.' "
The motion for rehearing is overruled.
Overruled.